887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gwendolyn P. MITCHELL, Plaintiff-Appellant,v.TOWSON STATE UNIVERSITY, Defendant-Appellee.
No. 88-2860.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 9, 1989.Decided:  Oct. 3, 1989.

Gwendolyn P. Mitchell, appellant pro se.
Deborah Miller Mason (Office of the Attorney General of Maryland), for appellee.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gwendolyn P. Mitchell appeals from the district court's order denying relief in this employment discrimination action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.    Mitchell asserted several pendent state claims in her complaint, but these claims were dismissed.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. Towson State University, C/A No. 86-2196-JH (D.Md. Oct. 16, 1987;  June 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.